Citation Nr: 0517604	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-19 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service connected post-traumatic 
stress disorder and diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) on 
account of the need for aid and attendance, or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
June 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to the benefits sought.  

In a March 2004 decision, the Board, in pertinent part, 
remanded the veteran's claims for entitlement to secondary 
service connection for heart disease, and for entitlement to 
SMC.  Subsequently, a rating action in May 2005 continued the 
prior denials of those claims.

The issue of entitlement to SMC on account of the need for 
aid and attendance, or by reason of being housebound is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's service-connected post-traumatic stress disorder 
and diabetes mellitus cause aggravation of the veteran's 
heart disease; this aggravation represents approximately one-
quarter of the current heart disease disability.


CONCLUSION OF LAW

Aggravation of the veteran's heart disease, representing 
approximately one-quarter of the current disability, is 
proximately due to or the result of service-connected post-
traumatic stress disorder and diabetes mellitus.  38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the May 
2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter requested that the veteran send 
evidence pertaining to his claims to VA or to notify VA and 
VA would attempt to obtain the records.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in July 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  

Throughout the course of the appeal, the veteran has 
submitted VA and private medical reports.  In keeping with 
the duty to assist, the veteran was provided several VA 
examinations, including a February 2003 examination and 
addendum in April 2004.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran is service connected for, inter alia, post-
traumatic stress disorder and diabetes mellitus.  He contends 
that he currently has heart disease that is a secondary 
result of his service-connected post-traumatic stress 
disorder and/or diabetes mellitus.

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has coronary artery disease, and he suffered a 
myocardial infarction in 1999.  He underwent angioplasty at 
that time.

A May 2002 statement from H.C., M.D., noted that the 
veteran's "post-traumatic stress disorder does aggravate his 
coronary artery disease."

A VA heart examination was conducted in February 2003.  The 
examiner diagnosed arteriosclerotic heart disease, and noted 
that the veteran's post-traumatic stress disorder and 
diabetes mellitus were among many risk factors present for 
heart disease in his case.  

Pursuant to the Board's March 2004 remand, the claims folder 
was returned to the examiner for an addendum to his opinion.  
In an April 2004 report, the VA examiner stated that the 
veteran had five major risk factors for heart disease: 
smoking, hypertension, hyperlipidemia, obesity, and diabetes 
mellitus.  He also had a minor risk factor:  post-traumatic 
stress disorder.  The examiner stated that it was impossible 
to determine which risk factor was most important in causing 
the veteran's myocardial infarction, but that it is less 
likely than not the veteran's current heart disease is 
proximately due to or the result of his service connected 
post-traumatic stress disorder and/or diabetes mellitus.  
However, the examiner stated that:

It is felt that the diabetes and post-
traumatic stress disorder were 
contributing factors to his myocardial 
infarction....it would be a reasonable 
assessment that 25% of his heart disease 
could be attributable to his diabetes and 
post-traumatic stress disorder.  
Therefore, it is more likely than not 
that there is a degree of heart 
disability that would not be present but 
for the service connected post-traumatic 
stress disorder and diabetes....There is no 
way to determine with 100% accuracy the 
contributing amount of each risk factor 
but I believe the information noted above 
is a very reasonable estimate of the 
contribution of his post-traumatic stress 
disorder and diabetes mellitus.

The evidence, most particularly the April 2004 VA examiner's 
opinion, supports a finding that aggravation of the veteran's 
heart disease, representing approximately one-quarter of the 
current disability, is proximately due to or the result of a 
service- connected disability or disabilities.  38 C.F.R. § 
3.310 (2004); Allen, supra.  The increase in severity of the 
symptoms is measurable and is supported by a preponderance of 
the competent evidence of record.

Thus, the Board concludes that, pursuant to Allen, the 
veteran should be compensated for the degree of heart 
disability (but only that degree) that is attributable to his 
service connected diabetes mellitus and post-traumatic stress 
disorder.


ORDER

Service connection for arteriosclerotic heart disease, to the 
extent that it is aggravated by service-connected disability 
(25%), is granted.


REMAND

The veteran also seeks entitlement to SMC due to his need for 
aid and attendance or to a finding that he is housebound.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2004).  In 
adjudicating such a claim, the VA must consider all of the  
veteran's service-connected disabilities.  In addition to 
heart disease, service connection is in effect for 
intervertebral disc syndrome, rated as 60 percent disabling; 
post-traumatic stress disorder, rated as 50 percent 
disabling; residuals of gunshot wound, left foot, rated as 40 
percent disabling; chloracne, rated as 30 percent disabling; 
and diabetes mellitus, rated as 20 percent disabling.

Inasmuch as the RO has not yet had an opportunity to assign a 
disability rating for heart disease, it would be premature 
for the Board  to adjudicate the issue of SMC.  Indeed, such 
action by the Board could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.  Accordingly, this appeal is 
REMANDED for the following actions:

1.  Assign the veteran a disability rating 
for that portion of his arteriosclerotic 
heart disease (25%) that is service- 
connected.  

2.  Thereafter, schedule the veteran for 
an examination to determine whether his 
service-connected disabilities are so 
severe as to require the regular aid and 
attendance of another person or whether he 
is housebound by virtue of his service-
connected disabilities.  Make the claims 
folder available to the examiner for  
review, and have the examiner verify that 
the claims folder has, in fact, been 
reviewed.  Request that the examiner 
perform all indicated tests and studies 
and that he or she schedule the veteran 
for any indicated consultations.  Ensure 
that the examiner provides the rationale 
for all opinions.

3.  When the requested actions have been 
completed, readjudicate the issue of 
entitlement to SMC.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


